                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

J.T. HAND, individually and on behalf            )
of all others similarly situated,                )
                                                 )
                Plaintiff,                       )
                                                 )
        vs.                                      )       Case No.: 4:18-CV-00668
                                                 )
BEACH ENTERTAINMENT KC, LLC,                     )
d/b/a SHARK BAR, et al.,                         )
                                                 )
                Defendants.                      )

                                             ORDER

        Pending before the Court is Plaintiff J.T. Hand’s motion for approval of class notice plan.

Doc. 217. Defendants Beach Entertainment, Entertainment Consulting International, LLC, and

The Cordish Companies, Inc. contend the notice plan utilizes a flawed methodology and is

overly broad. Doc. 225. Because the class notice plan constitutes the best notice that is

practicable under the circumstances and otherwise conforms with Rule 23’s requirements, the

Court grants Hand’s motion.

   I.         Background

        In this Telephone Consumer Protection Act case, Hand states that he and other class

members received text messages that they had not consented to from Defendants advertising

products and services for Shark Bar, a food and drink establishment in Kansas City, Missouri.

Under Section 227(c)(5), any person who has “received more than one telephone call within any

12-month period by or on behalf of the same entity in violation of the regulations prescribed

under this subsection” may bring suit. 47 U.S.C. § 227(c)(5). The regulations further state that

no person or entity shall make any telephone solicitation to “[a] residential telephone subscriber



                                                 1

         Case 4:18-cv-00668-NKL Document 232 Filed 01/19/21 Page 1 of 8
who has registered his or her number on the national do-not-call registry of persons who do not

wish to receive telephone solicitations. . .” 47 C.F.R. § 64.1200(c)(2). The Court previously

certified a Do-Not-Call Class (DNC Class) consisting of “[a]ll individuals on either the

SendSmart or Txt Live1 Class Lists who received more than one text message from Shark Bar in

any twelve-month period to a number included on the national do-not-call registry.” Doc. 206.

The DNC Class contains approximately 17,576 telephone numbers, which were obtained by

cross referencing the SendSmart and Txt Live lists with the national do-not-call list to isolate

individuals who received more than one message within one year. Id. at 53; Doc. 217, p. 3.

Hand retained Kurtzman Carson Consultants LLC (KCC) to compile the DNC Class and develop

the proposed notice plan. Doc. 217, pp. 1-2.

       The plan includes three notice methods: post card mailers, emails, and a case-specific

website. Doc. 217, p. 3. KCC performed reverse phone number look-ups using multiple

directories to associate the phone numbers with U.S. mailing addresses. Doc. 217, p. 3.

Through this process, KCC linked 16,876 phone numbers with a mailing address, constituting

more than 96% of the DNC Class. Id. Additionally, 4,446 phone numbers are associated with

email addresses which were obtained from DNC Class Members at the same time that

Defendants obtained their phone numbers. The notice plan dictates that notice will be sent to

each email address, and if an email address is undeliverable or if an email address is not

available for that DNC Class Member, a postcard notice will be sent to the U.S. mailing address

associated with the phone number. The email and postcard notices will include the web address

for a case-specific website to be created and maintained by KCC. Information about the




1
 SendSmart and Txt Live are computer programs that were used to send the text messages in
question, and these programs keep lists of telephone numbers that were sent the text messages.
                                                 2

         Case 4:18-cv-00668-NKL Document 232 Filed 01/19/21 Page 2 of 8
litigation including the long form notice, documents relevant to the case, answers to frequently

asked questions, Class Counsel contact information, and DNC Class members’ options and rights

will be included on the website. Finally, all three notice forms will include a toll-free phone

number that DNC Class Members can call to speak to a live operator. Hand argues the notice

plan is the best practicable under the circumstances, and asks the Court to approve the plan.

Doc. 217, p. 5. Defendants filed a response to Hand’s motion, expressing concern that the notice

plan will create unnecessary confusion, and arguing the notice plan should be modified in two

respects. Doc. 225.

   II.      Discussion

            A. Rule 23 Requirements

         Pursuant to Rule 23, “[f]or any class certified under Rule 23(b)(3). . . the court must

direct to class members the best notice that is practicable under the circumstances, including

individual notice to all members who can be identified through reasonable effort.” Fed. R. Civ.

P. 23(c)(2)(B). “The notice may be by one or more of the following: United States mail,

electronic means, or other appropriate means.” Id. Providing class notice is not an exact

science, and the specific mechanics of the notice process is “subject only to the broad

reasonableness standards imposed by due process.” Stuart v. State Farm Fire and Casualty Co.,

332 F.R.D. 293, 297 (D. Ark. 2019) (quoting Grunin v. Int’l House of Pancakes, 513 F.2d 114,

121 (8th Cir. 1975)). Due process requires that notice is “reasonably calculated, under all the

circumstances, to apprise interested parties of the pendency of the action and afford them an

opportunity to present their objections.” Petrovic v. Amoco Oil Co., 200 F.3d 1140, 1153 (8th

Cir. 1999). Individual notice must be sent to class members “whose names and addresses may

be ascertained through reasonable effort.” Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 173



                                                   3

          Case 4:18-cv-00668-NKL Document 232 Filed 01/19/21 Page 3 of 8
(1974). The Federal Judicial Center has concluded that a notice plan that reaches at least 70% of

the class is reasonable. Fed. Jud. Ctr., Judges’ Class Action Notice and Claims Process

Checklist and Plain Language Guide 3 (2010). Finally, district courts have “broad power and

discretion vested in them by [Rule 23]” in determining the parameters of appropriate class

notice. See Reiter v. Sonotone Corp., 442 U.S. 330, 345 (1979).

       Hand’s proposed notice plan meets these requirements. Specifically, the notice plan

seeks to contact each class member through mail or email, and a website. Doc. 217. Courts have

found similar plans incorporating mail, email, and a website sufficient, and the Court sees no

reason to find otherwise here. See, e.g., Hashw v. Dep’t Stores Nat’l Bank, 182 F.Supp.3d 935,

942 (D. Minn. 2016). As required by Rule 23, the content of the notice includes the nature of the

action, definition of the certified class, class claims, issues, or defenses, that a class member may

enter an appearance through an attorney if so desired, that the Court will exclude from the class

any member who requests exclusion, the method and timeline for requesting exclusion, and the

binding effect of a class judgment on members. See Docs. 217-2, 217-3, 217-4 (proposed email

notice, mail notice, and long form notice). Finally, the notice plan is slated to reach more than

90% of the class members, which satisfies the Federal Judicial Center’s recommendation of at

least 70%. Finding that Hand’s notice plan comports with Rule 23’s requirements, the Court

turns to Defendants’ arguments.

           B. Defendants’ Response to Hand’s Notice Plan

       Defendants’ response to Hand’s motion argues the notice plan is both unreliable and

deficient, and proposes at least two modifications. Doc. 225.

                    i. Whether Hand’s NDNCR Analysis is Unreliable




                                                  4

         Case 4:18-cv-00668-NKL Document 232 Filed 01/19/21 Page 4 of 8
        Defendants argue Hand’s methodology for identifying phone numbers on the National

Do Not Call Registry (NDNCR) is unreliable because Hand failed to utilize an expert, resulting

in an overly broad list of class members. Doc. 225, p. 11-12. Defendants cite no authority for

the proposition that an expert is required in performing NDNCR analysis, but they nonetheless

express concern that KCC did not perform the NDNCR analysis itself to formulate the DNC

Class list. Doc. 225, p. 7. To the extent Defendants’ arguments attack Hand’s compilation of the

DNC Class list, those arguments are unavailing because the Court previously certified the DNC

Class as well as the methodology for compiling the DNC Class list. Doc. 206, pp. 48-54.

Hand’s pending motion is not an opportunity to relitigate those topics. McKeage v. Bass Pro

Outdoor World, LLC, 2014 WL 12754996, at *5 (W.D. Mo. Oct. 7, 2014) (holding, on a motion

to approve notice plan, that “the decision to certify the class has been made and will not be re-

litigated”).

        To the extent Defendants’ arguments attack the breadth of the DNC Class, those

arguments are also unavailing. Courts refuse to approve class notice plans when they are

impermissibly overbroad. For example, where there is no link between individuals who may

have provided their contact information to the defendant and the target class members, courts

have rejected notice plans. See, e.g., Yeoman v. Ikea U.S.W., Inc., 2013 WL 5944245, at *4-5

(S.D. Cal. Nov. 5, 2013) (rejecting proposal for email notice to all of Ikea’s customers for whom

Ikea has email information, including approximately 1 million addresses obtained before the

relevant class period); Jermyn v. Best Buy Stores, L.P., 2021 WL 5187746, at *7 (S.D.NY. Dec.

6, 2010) (finding that individual notice by email was improper where Best Buy’s email list

would provide notice to an overinclusive group of individuals because there was “no link

between customers who have shared their email addresses with Best Buy and customers who



                                                 5

          Case 4:18-cv-00668-NKL Document 232 Filed 01/19/21 Page 5 of 8
were denied a price match”) . Here, however, that problem does not arise because the email

addresses and mailing addresses to which notice will be directed are linked to phone numbers

texted by Defendants during the relevant class period. Hand does not suggest sending notice to

every individual for which Defendants have contact information. There is a link between

individuals who provided their contact information to Defendants and the target class, and the

Court will not reject Hand’s notice plan on the basis of being overbroad.

                   ii. Whether Hand’s Reverse Look-Up is Unreliable

       Defendants argue Hand’s reverse look-up is unreliable because there are more than 5,200

mismatches between the name associated with a phone number compared to the names of the

text recipients reflected in Shark Bar records. Doc. 225, p. 13. Hand responds that overbreadth

is not fatal to a proposed notice plan. Doc. 229, p. 4.

       Rule 23 requires “the best notice that is practicable under the circumstances, including

individual notice to all members who can be identified through reasonable effort.” Id. The

reverse look-up method is consistently used to identify contact information for class members,

and has been found to constitute a reasonable effort as required by Rule 23. See, e.g., Knapper,

329 F.R.D 245 (accepting class notice plan using reverse look-up methodology in case alleging

violation of the Telephone Consumer Protection Act); Wojcik v. Buffalo Bills, Inc., 2014 WL

11332303 (M.D. Fla. Apr. 17, 2014) (same). Even if the reverse look-up results in some people

receiving notice who are not class members, overbreadth does not require Hand to proffer a

different notice plan. See McKeage, 2014 WL 12754996, at *5 (holding that class notice may

proceed even if there is a chance that a non-class member will receive notice).

       Hand offers several reasons why a benign mismatch may appear, including use of a

partial name, nickname, legally changed name, or that the name returned in the reverse look-up



                                                 6

         Case 4:18-cv-00668-NKL Document 232 Filed 01/19/21 Page 6 of 8
resides at the same address as the person in Shark Bar’s record. Doc. 229, p. 5. The Court

agrees that these explanations may clarify the mismatches, and that even if these explanations

fail to account for all of the mismatches, the discrepancies identified by Defendants do not

suffice as rationale to reject Hand’s notice plan. McKeage, 2014 WL 12754996, at *5 (collecting

cases allowing” notice to proceed even when there is a potential that non-class members will

receive the notice”). Finally, “courts have found that, should the subscriber of a group [texting]

plan who receives notice differ from the person that received the [text] at issue, ‘subscribers are

typically in the best position possible to identify the phone’s user,’ if it is not the subscriber.’”

Chinitz v. Intero Real Estate Services, 2020 WL 7042871, at *4 (N.D. Cal. Dec. 1, 2020)

(quoting Knapper v. Cox Comm’ns, Inc., 329 F.R.D 238, 245 (D. Ariz. 2019)). Hand’s approach

is practicable under the circumstances, and despite Defendants’ complaints with the reverse

look-up methodology, Defendants also fail to put forth any alternative options. See Hashw, 182

F.Supp.3d at 946 (holding that notice ‘need not be perfect; it must only satisfy the broad

reasonableness standards imposed by due process”); Chinitz, 2020 WL 7042871, at *4

(approving class notice plan over the defendant’s objection where the plan used a reverse look-

up methodology to determine contact information in Telephone Consumer Protection Act, and

the defendant put forth no alternative plan).

                   iii. Whether the Form of the Class Notice is Deficient

        Finally, Defendants argue that the form of the class notice is deficient because it fails to

state that individuals who have an existing business relationship (EBR) with Shark Bar do not

have a claim. Doc. 225, pp. 14-15. Defendants posit that a reasonable person would consider

this information to be material in making an informed, intelligent decision of whether to opt out

or remain a member. Id. at 15. Hand responds that neither Rule 23(c) nor due process requires



                                                   7

         Case 4:18-cv-00668-NKL Document 232 Filed 01/19/21 Page 7 of 8
that every possible outcome or ramification of evidentiary decisions be presented and explained

to the class in the notice. Doc. 229, pp. 6-7. The parties point to no cases, and the Court is

unaware of any authority, holding that affirmative defenses must be explained in the class notice.

In the absence of such a requirement, the Court finds Hands’ proposed class notice is not

deficient in this regard. See Petrovic, 200 F.3d at 1153 (holding that notice must be “reasonably

calculated, under all the circumstances, to apprise interested parties of the pendency of the action

and afford them an opportunity to present their objections”).

          Defendants also state that the long form notice informs recipients that they need not

attend the trial, but that Defendants reserve the right to call as witnesses individuals receiving

notice. Doc. 225, p. 15. Defendants argue that at a minimum, the statement that individuals

need not appear at trial should be deleted. Id. Hand responds that Defendants failed to identify

any other notice plan in which class members were warned that their attendance was required or

a possibility. Further, Hand suggests the phrase “unless otherwise notified” can be added to

remedy Defendants’ concern. The Court finds this compromise should alleviate Defendants’

concern, and Hand must modify the long form notice to include the sentence: “Unless otherwise

notified, you do not need to attend trial.”

   III.      Conclusion

          Because the proposed class notice plan conforms with the requirements of Rule 23,

Hand’s motion for approval of class notice plan, Doc. 217, is granted.


                                                       /s/ Nanette K. Laughrey
                                                       NANETTE K. LAUGHREY
                                                       United States District Judge

Dated: January 19, 2021
Jefferson City, Missouri



                                                   8

           Case 4:18-cv-00668-NKL Document 232 Filed 01/19/21 Page 8 of 8
